 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ALLEN GARRETT,                            No. 2:16-cv-1336 KJM AC P
12                         Plaintiff,
13           v.                                         ORDER
14    JEFF MACOMBER, et al.,
15                         Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a “motion for court ordered copies

18   and law library access.” ECF No. 104. In his motion, plaintiff alleges that court orders are

19   necessary to ensure that he receives timely legal copies and physical access to the law library.

20   However, plaintiff has not alleged what he requires copies for or explained why he must have

21   physical access to the law library. Nor has he demonstrated that an extension of time to complete

22   whatever task he is working on would be insufficient address the delays he is facing. Plaintiff

23   therefore has not demonstrated that his right of access to the courts is being impaired.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for a court order, ECF

25   No. 104, is denied.

26   DATED: December 11, 2019

27

28
